Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 9, 2007 (Date of Earliest Event Reported) Advaxis, Inc. (Exact name of registrant as specified in its charter) Delaware 02-0563870 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Technology Center of New Jersey 675 Rt. 1, Suite B113 North Brunswick, N.J. 08902 (Address of principal executive offices) (732) 545-1590 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 9, 2007, a press release was issued by Advaxis, Inc. (the Registrant) (OTCBB: ADXS) reporting the results of a Phase I/II trial of Lovaxin C in advanced cervical cancer patients. A copy of Advaxis, Inc.s press release is attached as Exhibit 99.1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 10, 2007 Advaxis, Inc. By: /s/ Thomas A. Moore Name: Thomas A. Moore Title: Chief Executive Officer
